Citation Nr: 1233098	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for an olecranon protuberance of the left elbow.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that the Veteran filed a Notice of Disagreement (NOD) with the October 2008 rating decision on appeal with respect to the initial evaluations assigned following the grant of service connection for disabilities of the cervical spine, thoracic spine and lumbar spine, as well as scars on the neck and left hip.  A Statement of the Case (SOC) was issued in October 2009.  On the December 2009 VA Form 9, the Veteran checked the box in section 9.B. of the form.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  He specifically stated that the only issue being appealed pertained to the evaluation of the left elbow, and thus, those claims were withdrawn.  Thus, the only issue before the Board is entitlement to an initial compensable evaluation for the left elbow olecranon growth.  

In addition the record reflects that the Veteran is employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDING OF FACT

An olecranon protuberance of the left elbow results in pain limiting motion.  


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation, and no higher, for an olecranon protuberance of the left elbow have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.59, 4.71a, DCs (DC) 5015, 5003 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The present matter on appeal arises from the initial grant of service connection; therefore, the notice provided in March 2008, before service connection was granted, was legally sufficient and no further notice is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all necessary development of evidence has been completed. VA has obtained the Veteran's service and post-service treatment records, and he has been afforded an appropriate VA examination.  Further, the Veteran has not identified, and the record does not suggest, additional records VA should seek to obtain on his behalf.  Also, the Veteran has declined a Board hearing in connection with his claim.  Essentially, the Board has no notice of any additional relevant evidence not of record, and finds that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Thus, no further assistance with the development of evidence is required. 

II.  Higher Evaluation

In the December 2009 VA Form 9, the Veteran stated that he was seeking a 10 percent evaluation for his service-connected left elbow disability.  Having considered the evidence, the Board finds that a 10 percent rating is warranted throughout the appeal period.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings at different times, based on facts found, will also be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disabilities evaluated under DCs 5013 through 5024 are to be rated on limitation of motion of the affected part as degenerative arthritis (except gout, DC 5017, which will be rated under DC 5002).  Although these disabilities are to be rated as degenerative arthritis (DC 5003), Note (2) to DC 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

DC 5010 provides ratings for arthritis due to trauma, substantiated by X-ray findings; it states to rate it as degenerative arthritis, DC 5003.  DC 5003 provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate orthopedic impairment resulting from service-connected elbow and forearm disorders, including DC 5205 (ankylosis), DC 5206 (limitation of flexion), DC 5207 (limitation of extension), DC 5208 (forearm flexion limited to 100 degrees and extension to 45 degrees), DC 5209 (elbow, other impairment of Flail joint), DC 5210 (nonunion of radius and ulna, with flail false joint), DC 5211 (impairment of ulna), DC 5212 (impairment of radius), and DC 5213 (impairment of supination and pronation). 

Under DC 5206, a noncompensable rating will be assigned for limitation of flexion of the forearm to 110 degrees (major or minor); a 10 percent rating will be assigned for limitation of flexion of the forearm to 100 degrees (major or minor); a 20 percent rating will be assigned for limitation of flexion of the forearm to 90 degrees (major or minor) or for limitation of flexion to 70 degrees for the minor arm; a 30 percent rating will be assigned for limitation of flexion of the forearm to 70 degrees for the major arm or 55 degrees for the minor arm; a 40 percent rating will be assigned for limitation of flexion of the forearm to 55 degrees for the major arm or 45 degrees for the minor arm; and a 50 percent rating will be assigned for limitation of flexion of the forearm to 45 degrees for the major arm.  See 38 C.F.R. § 4.71a, DC 5206. 

Under DC 5207, a 10 percent rating will be assigned for limitation of extension of the forearm to 45 or 60 degrees (major or minor); a 20 percent rating will be assigned for limitation of extension of the forearm to 75 degrees (major or minor) or for limitation of extension to 90 degrees for the minor arm; a 30 percent rating will be assigned for limitation of extension of the forearm to 90 degrees for the major arm or 100 degrees for the minor arm; a 40 percent rating will be assigned for limitation of extension of the forearm to 100 degrees for the major arm or 110 degrees for the minor arm; and a 50 percent rating will be assigned for limitation of extension of the forearm to 110 degrees for the major arm.  38 C.F.R. § 4.71a, DC 5207. 

Under DC 5208, forearm flexion limited to 100 degrees and extension to 45 degrees warrants a 20 percent rating for the major arm. 

The Veteran's olecranon protuberance of the left elbow was assigned an initial noncompensable evaluation under DC 5015.  38 C.F.R. § 4.71a, DC 5015 (2011).  As reflected in the July 2009 VA examination report, he is right hand dominant.  In addition, both July 2009 and the April 2008 VA examination reports both show left elbow flexion from 0 to 145 degrees and extension to 0 degrees.  Supination was 0 to 85 degrees and pronation was 0 to 80 degrees.  The Board notes that normal range of motion of the elbow is from zero degrees extension to 145 degrees flexion.  See 38 C.F.R. § 4.71, Plate I.  

In addition, left elbow symptoms noted on VA examination in April 2008, included stiffness, giving way, lack of endurance, fatigability and constant pain in the left elbow, elicited by physical activity.  Lending credibility to the Veteran's reported symptoms is the impression of x-ray examination of the left elbow in April 2008, which was bony protuberance arising from the olecranon possibly related to tendonous attachment or prior tendonitis.  

Pain demonstrated in the Veteran's left elbow is reason to assign a 10 percent rating, even though he did not show sufficient limitation of motion to otherwise warrant this rating.  It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. §§ 4.59.  Accordingly, the 10 percent rating, and no higher, is warranted.  

An evaluation in excess of 10 percent is not warranted at any time during the appeal.  In determining that the 10 percent evaluation granted in this decision is warranted, the Board considered functional impairment due to pain.  The competent and objective evidence, however, does not show the actual or function equivalent of extension limited to 75 degrees or greater, flexion limited to 90 degrees or less, or flexion limited to 100 degrees with 90 degrees of extension.  Range of motion findings have consistently been normal.  In addition, the April 2008 VA examiner reported no detectable alteration in form or function of the left elbow, and no signs of edema, effusion, weakness, tenderness, redness, heat or abnormal movement were noted.  Strength and range of motion in the left elbow were noted to be normal, and no additional functional loss due to pain, weakness, lack of endurance, fatigue or incoordination was specifically reported.  In addition, motor and sensory function was normal and left biceps and triceps reflexes were noted to be present and equal.  Thus, a higher rating is not warranted under DC 5206, 5207 or 5208.  In addition, there is no evidence of impairment of the Flail joint and thus, a rating higher than 10 percent is not warranted under Diagnostic Code 5209.  

The Board accepts that the Veteran has pain and functional impairment in the left elbow, to include with pushing and pulling as reflected in the March 2009 statement in support of the claim.  In addition, and although it was noted to have gotten worse over the past years, as reflected above, range of motion was normal not only on VA examination in April 2008 but also on VA examination in July 2009, at which time no objective evidence of pain with active motion was reported.  The left elbow disability does not more nearly approximate to the criteria for a 20 percent evaluation at any time during the appeal period.  

The April 2008 VA examination report notes that the left elbow disability had no affect on his usual occupation or activities of daily living.  The July 2009 VA examination report reflects that, prior to moving, he was employed doing medical paperwork and that he had a new job in the administrative field.  Regardless, the 10 percent rating granted throughout the appeal in this decision contemplates flare ups to include loss of time from exacerbations due to the left elbow disability.  38 C.F.R. § 4.1 (2011).

In reaching a determination that an evaluation higher than 10 percent is not warranted at any time during the appeal, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  

The Board finds that the evidence is in at least equipoise, and thus, resolving doubt in the Veteran's favor, a 10 percent disability evaluation, and no higher, is warranted for the service-connected olecranon protuberance of the left elbow throughout the appeal.  To that extent, the benefit sought on appeal is granted.  

Lastly, the Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the Veteran's disability.  The disability is productive of left elbow pain and the rating criteria correspond to the frequency and/or severity of the left elbow symptoms, including pain and functional loss.  As noted, the record reflects the Veteran is employed.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted


ORDER

A 10 percent evaluation, but no more, for an olecranon protuberance of the left elbow is warranted throughout the appeal, subject to governing criteria applicable to the payment of monetary benefits. 



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


